DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations, specifically claims 1-9, in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 11, Claim is rejected under 35 USC § 101 because it is directed to non-statutory subject matter.  
The descriptions or expressions of the computer-readable program recording medium is not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed recording medium  do 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver (US 5,870,302).

Regarding Claims 1, 10 and 11. Oliver teaches an information processing device comprising (4: fig. 6, 8): 
estimation means for estimating a parameter indicating a moisture state of soil (% of moisture in soil) at a predetermined site (9: fig.8), based on first data indicating (figs. 1-2; col. 5, l.7-col. 6, l. 32); 
correction formula calculation means for calculating a correction formula, in regard to a first site where a sensor (6: fig. 6) that measures the parameter is installed (col. 10, l.22-35), by using a parameter measured by the sensor and a first parameter being estimated for the first site (col. 9, l. 60-col.10, l.21); and 
correction means for correcting, by using the calculated correction formula, a second parameter estimated for a second site where a sensor that measures the parameter is not installed (watering factor, zone A: col. 11, l. 7- col. 12, l.8; 2: fig. 6, 8).

Regarding Claim 3. Oliver teaches a plurality of the first sites exist, the estimation means estimates the first parameter for each of a plurality of the first sites (6: fig. 10; col. 10, l.22-35), and the correction formula calculation means calculates the correction formula for each of a plurality of the first sites (col. 9, l. 60-col.10, l.21; col. 12, l. 66- col. 13, l.16).

Regarding Claim 4. Oliver further teaches the correction means corrects the second parameter for the second site (col. 9, l. 60-col.10, l.21), by using a correction formula calculated for a site close in distance to the second site among a plurality of the first sites (site A zone A, site B zone A: fig. 10; col. 12, l. 66- col. 13, l.16).

Regarding Claim 5. Oliver further teaches the correction means corrects the second parameter for the second site, by using a correction formula calculated for a site (adjusting watering factor, zone A, Zone B: col. 11, l. 7- col. 12, l.8; 2: fig. 6, 8).

Regarding Claim 9. Oliver further teaches safety factor calculation means for calculating a safety factor at the second site, based on the corrected second parameter (ETo’: col. 16, l. 28-39).

Allowable Subject Matter
Claims 2 and  6-8  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current objection. 
The following is a statement of reasons for the indication of allowable subject matter:  
The subject matter of claim 2 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of the first parameter and the second parameter by simulating surface movement of water and underground movement of water at a site corresponding to each parameter, respectively, as recited on claim 2.
The subject matter of claim 6 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of calculates a weighted correction formula using a plurality of correction formulas 
Remaining Claims are also objected due to dependence on objected Claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Mews et al. (US 2019/0230875) discloses an irrigation modeling framework in precision agriculture utilizes a combination of weather data, crop data, and other agricultural inputs to create customized agronomic models for diagnosing and predicting a moisture state in a field, and a corresponding need for, and timing of, irrigation activities. Specific combinations of various agricultural inputs can be applied, together with weather information to identify or adjust water-related characteristics of crops and soils, to model optimal irrigation activities and provide advisories, recommendations, and scheduling guidance for targeted application of artificial precipitation to address specific moisture conditions in a soil system of a field.
b) Hutchison et al. (US 2019/0171990) discloses a method of forecasting crop yield for a selected field crop planted at a field site based on the plant-available water within a growing season. A crop water use efficiency factor is established based on historical seasonal available water, which can be applied to current season precipitation and available water estimates. The method of estimating yield potential allows for accurate yield potential forecasting using only precipitation values and current plant-available moisture. Optimal embodiments of the method are practiced using a 
c) Niemann (US 2019/0049422) disclose soil moisture downscaling using topography, soil, and vegetation data.
d) Mews et al. (US 2019/0050510) disclose development of complex agricultural simulation models from limited datasets.
e) Larue (US 2018/0348714) disclose a system and method which includes a machine learning module which analyzes data collected from one or more sources such as UAVs, satellites, span mounted crop sensors, direct soil sensors and climate sensors. According to a further preferred embodiment, the machine learning module preferably creates sets of field objects from within a given field and uses the received data to create a predictive model for each defined field object based on detected characteristics from each field object within the field.
f) Wang et al. (US 2018/0128939) discloses underground water and soil loss simulation apparatus comprises a simulated earth surface layer positioned on an upper part of the apparatus and a simulated underground layer positioned on a lower part of the apparatus, wherein a surface runoff region, a vegetation buffer layer, a rainfall simulation apparatus, a bare rock-soil layer, a ponor, a slope adjuster and permeable layers are arranged on the simulated earth surface layer; an underground river emergence point, a water receiving port, a glass perspective plate, a movable chassis and a waterproof base layer are arranged on the simulated underground layer; the surface runoff region is positioned on an inner side of the apparatus; the vegetation buffer layer is distributed sporadically; the rainfall simulation apparatus is positioned at 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864